DETAILED ACTION
	This is in response to the application filed on January 30, 2020 where Claims 1 – 25, of which Claims 1 and 13 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 30, 2020 and October 28, 2020 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
101 Analysis
	Claims 1 and 13 are directed to approving updates for applications within a system and placing them in a whitelist which is updated and distributed to other devices within the system.  While the use of hashes and other mathematical computations, in addition to distributing these computed values, is generally not considered statutory, the application of a whitelist to enable updates to be executed without each device performing a verification of the update is an improvement in the particular technical field of application whitelists that secure systems from executing malicious applications [See Specification, Para. 0002-3].  Therefore, the claims integrate the judicial exception into a practical application and satisfies Step 2A, Prong Two of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2016/0162275 (hereinafter “Morley”), in view of U.S. Patent 8,332,946 (hereinafter “Boisjolie”).   
1	Regarding Claims 1 and 13, Morley discloses a detection system for determining whether an update of at least one application installed on at least one whitelisted host is legitimate [Abstract; Fig. 3; Para. 0002; platform updates to native applications on device], wherein the system comprises:
an update management server [Fig. 1 and 3; update server]; and 
a plurality of update detectors each being installed with the at least one application [Fig. 1; Para. 0031; plurality of mobile devices deployed with app checker modules (update detectors) that performed the platform updates to native applications], wherein during a process that software automatic update occurs in each update detector and an update installation package is executed for performing an update operation of the at least one application [Para. 0029; update server pushes platform updates to the mobile device when the updates are available or when requested], the executed update installation package correspondingly generates at least one updater [Figs. 3, 4A-4B; Para. 051; third-party application report information; any part of the report regarding each application, such as app ID can be considered “one updater”], each update detector 
wherein the update management server obtains a number of update detectors having performed the update operation of the at least one application by using the update installation package according to the report information of each update detector [Para. 0031, 0053; plurality of third-party application reports], if the number of update detectors having performed the update operation is greater than or equivalent to a threshold value, the update management server determines that the update is legitimate [Para. 0031, 0053; threshold amounts can be used to determine the compatibility of various third-party applications with the platform update to determine if they should be quarantined or removed].
Morley, however, does not specifically disclose that the app checker modules checks a download source of the update installation package.
Boisjolie discloses a system and method for installing new files to a computer [Abstract; Fig. 2A].  Boisjolie further discloses that the source of the new file is verified as safe before the download occurs [Fig. 2A; Col. 6, lines 8-26].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Boisjolie with Morley since both systems provide updates to computing device. The combination would enable the Morley system to confirm the source of the platform update is safe.  The motivation to do so is to prevent the downloading of data from a site that is known to have malware or malicious behavior for improved security (obvious to one skilled in the art).
2. 	Regarding Claims 2 and 14, Morley, in view of Boisjolie, discloses the limitations of Claims 1 and 13.  Morley further discloses that when the at least one whitelisted host wants to perform the update operation of the at least one application [Fig. 3; Para. 0047], the update management server further receives an inquiry from the at least one whitelisted host and transmits a legitimate updater list to the at least one whitelisted host according to a determination of whether a collected updater list is legitimate [Para. 0049; Update Server providing feedback to the App Checker module regarding third party application compatibility information].
3. 	Regarding Claims 3 and 15, Morley, in view of Boisjolie, discloses the limitations of Claims 1 and 13.  Morley further discloses that the update management server generates an updater list according to each report information transmitted by each update detector [Fig. 4A-4C; Para. 0051, 0056-58], the updater list contains at least one candidate updater being the at least one updater shown in each of the report information of the update detectors having transmitted the report information to the update management server [Fig. 4A-4C; Para. 0051, 0056-58].
4. 	Regarding Claims 4 and 16, Morley, in view of Boisjolie, discloses the limitations of Claims 3 and 15.  Morley further discloses that when the at least one whitelisted host wants to perform an update operation of the at least one application [Fig. 3; Para. 0047], the update management server further receives an inquiry from the at least one whitelisted host, and provides the updater list to the at least one whitelisted host, wherein the at least one whitelisted host updates an application whitelist of the at least one whitelisted host according to the updater list [Para. 0049; Update Server providing feedback to the App Checker module regarding third party application compatibility information].
5. 	Regarding Claims 5 and 17, Morley, in view of Boisjolie, discloses the limitations of Claims 4 and 16.  Morley further discloses that the update management server comprises:
a filter configured to filter out illegitimate programs in the report information to generate the updater list [Fig. 4A-4C; Para. 0051, 0056-58; blacklisting];
a recognizer configured to determine whether the update installation package is legitimate according to the number of update detectors [Fig. 4A-4C; Para. 0053, 0056-58; whitelisting based on thresholds];
a query service unit configured to receive the inquiry from the at least one whitelisted host and transmit a legitimate updater list to the at least one whitelisted host [Fig. 3; Para. 0048; API service call provides compatibility information]; and
a database configured to store the updater list [Fig. 4A-4C; Para. 0056-58; database structures].
6. 	Regarding Claims 6 and 18, Morley, in view of Boisjolie, discloses the limitations of Claims 1 and 13.  Morley further discloses that each of the update detectors comprises: module configured to collect the information of the at least one updater and use the information of the at least one updater as the report information [Para. 0051; third-party application report consists of app IDs and whether or not they malfunctioned after the platform update].
Boisjolie further discloses of a safety checking module configured to assure that the download source of the update installation package is a reliable installation source [Fig. 2A; Col. 6, lines 8-26].  
7. 	Regarding Claims 7 and 19, Morley, in view of Boisjolie, discloses the limitations of Claims 6 and 18.  Morley further discloses that each of the update detectors comprises an auto triggering module configured to automatically activate the update operation of the at least one application [Para. 0029; automatic updates].
8. 	Regarding Claims 8 and 20, Morley, in view of Boisjolie, discloses the limitations of Claims 7 and 19.  Morley further discloses that the auto triggering module continuously re-boosts corresponding update detector or re-activates the at least one application by using a script program to check whether the update installation package has been announced and triggers the at least one application to perform the update operation [Fig. 3; Para. 0038; App checker pings the server], or the auto triggering module simulates a users operation by using a tool to activate an update interface and perform an update operation of the at least one application [Para. 0045-46].
9. 	Regarding Claims 9 and 21, Morley, in view of Boisjolie, discloses the limitations of Claims 6 and 18.  Boisjolie further discloses that the safety checking module assures that the download source of the update installation package is the reliable installation source by blocking active connection of external network and checking a website address of a download point of the update installation package [Fig. 2A; Col. 6, lines 8-26].
10. 	Regarding Claims 10 and 22, Morley, in view of Boisjolie, discloses the limitations of Claims 1 and 13.  Morley further discloses that the number of update detectors corresponds to the number of update detectors having performed the update operation of the at least one application by using the update installation package within a time interval relevant to a current time point [Para. 0051-53].
11. 	Regarding Claims 11 and 23, Morley, in view of Boisjolie, discloses the limitations of Claims 1 and 13.  Morley further discloses that the number of update detectors corresponds to the number of update detectors having performed the update operation of the at least one application by using the update installation package at a time point relevant to a current time point [Para. 0051-53].
12. 	Regarding Claims 12 and 24, Morley, in view of Boisjolie, discloses the limitations of Claim 1.  Morley further discloses that the version of the at least one application installed on each update detector is the same as version of the at least one application installed on the at least one whitelisted host, version of operating system installed on each update detector is the same as version of operating system installed on the at least one whitelisted host, the executed update installation package is unzipped or unpacked to generate the at least one updater, which generates at least one new executable file [Para. 0046; the target software platform package is downloaded and installed to deploy updates to the native applications or mobile device operating system].
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2017/0351862 – system and method for enabling trusted updates; PGPub. 2016/0323106 – system and method for validating and update package; U.S. Patent 10,089,469 – system and method whitelisting additional files that are associated with trusted software packages.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496